DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 1 requires “the liquid carrier and the liquid agent being different materials”. It is unclear explicit support can be found for this limitation.  The instant specification sets forth the radio opaque agent comprises a mixture of iodine-based 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 10, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US Serial No. 2011/0230591), in view of Pathak et al. (US Serial No. 2005/0036946).
	Regarding claims 1, 2, 4, 9, 14, 16, 21; Berger teaches a composition comprising a thermoset crosslinkable material (e.g. cis 1,4-polyisoprene; nonpolar liquid carrier and biodegradable crosslinkable polymeric material) [0037-0039], a curing agent (e.g. 
	Berger fails to teach the radiopaque material has a liquid agent.  Pathak et al. teaches radiopaque compounds, wherein the radio-opaque compounds exist as neat liquids (e.g. having high iodine content, see also [0075], which may be directly injected and used as contrast agents [0163].  Berger and Pathak et al. are analogous art because they are both concerned with the same field of endeavor, namely radiopaque compositions suitable for use in the dental field.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the iodine liquid, as taught by Pathak et al., to the composition of Berger, and would have been motivated to do so in order to achieve better x-ray image quality, as suggested by Pathak et al. [0163].
Berger teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.
Berger does not explicitly teach an opaque density of at least 3 mm AI/mm, a viscosity comprised between 2x10-4 and 1x103 Pa·s; and has an optical density resulting in an absorption coefficient of less than 1000 cm-1 at a wavelength between 350 and 600 nm.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to -4 and 1x103 Pa·s. [0024-0026]; and an optical density resulting in an absorption coefficient of less than 1000 cm-1 at a wavelength between 350 and 600 nm [0027].
Therefore, the claimed effects and physical properties, i.e. opaque density, viscosity, and optical density, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner makes note that “for use as a filling agent for hollow structures” is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.
Regarding claims 3 and 10; Berger teaches the crosslinkable material is present in an amount of from about 1% to about 70% and preferable about 5% to about 45% by prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 16; when employing a mixture of two components, one of ordinary skill in the art would readily envisage a 1:1 mixture, as a 1:1 ratio is the most basic and obvious ratio when mixing two components.
Regarding claims 17 and 18; the claimed limitations are directed to the intended use of the claimed composition, thus encompassed by the present rejection.
Regarding claim 19; the Examiner makes note that “providing an osmotic pressure against a wall of a hollow structure upon injection” is a future intended use/product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
Regarding claim 20; Berger teaches a filler, such as zinc oxide, may be included in the carrier composition [0046]

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US Serial No. 2011/0230591), in view of Pathak et al. (US Serial No. 2005/0036946), as evidenced by Punsalan et al. (US Serial No. 2005/0089733).
Berger in view of Pathak et al. render obvious the basic claimed composition, as set forth above, with respect to claim 1.
	Regarding claims 6-8; Berger teaches the carrier composition includes a crosslinker, such as 2,5-diemthyl-2,5-di(t-butylperoxy)hexane (photoinitiator) [0041] and may further comprise a coagent such as mercaptobenzathiazaol or peroxide (coinitiator) [0042].  Berger teaches the crosslinker (photoinitiator) is employed in an amount of from about 5% to about 45% by weight and the coagent (coinitiator) is employed in an amount of from about 0.5% to about 25% by weight [0041-0042].  In the instance both the 2,5-diemthyl-2,5-di(t-butylperoxy)hexane (crosslinker) and the 2-mercaptobenzothiazole (coagent) are employed in an amount of 10% by weight, the molar ratio (as calculated by Examiner) would be about 3:1.
	Punsalan et al. provides evidence that 2,5-diemthyl-2,5-di(t-butylperoxy)hexane is capable of functioning as a photoinitiator [0021].

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US Serial No. 2011/0230591), in view of Pathak et al. (US Serial No. 2005/0036946), and further in view of Ori et al. (US Serial No. 2011/0070563).
Berger in view of Pathak et al. render obvious the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claim 22; Berger et al. teaches suitable radiopaque materials zirconium oxide and barium sulfate [0053], however fail to teach calcium tungstate.  Ori et al. teaches a dental composition comprising an X-ray impermeable filler (i.e. radiopaque) [0020], which is preferable selected from zirconium oxide, barium sulfate, and calcium tungstate [0024].  Therefore, Ori et al. teaches that zirconium oxide, barium sulfate, and calcium tungstate are functional equivalents for the purpose of functioning as radiopaque materials in dental compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US Serial No. 2011/0230591), in view of Pathak et al. (US Serial No. 2005/0036946), as evidenced by Punsalan et al. (US Serial No. 2005/0089733).
Regarding claims 23; Berger teaches a composition comprising a thermoset crosslinkable material (e.g. cis 1,4-polyisoprene; nonpolar liquid carrier and crosslinkable polymeric material) [0037-0039], a curing agent (e.g. crosslinker; 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; photoinitiator) [0041], a coagent (e.g. trimethacrylates [0042]), and an elastomer [0040].  Berger teaches the composition may prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
The instant claim requires a liquid polymeric carrier comprising from 0.5 to 90 g per 100 mL of composition, which corresponds to about 2 to about 98 wt. % (as calculated by Examiner); a crosslinkable polymeric material comprising from 0.5 to 40 g per 100 mL of composition, which corresponds to about 2 to about 96 wt. % (as calculated by Examiner); a radio opaque agent material comprising from 1 to 200 g per 100 mL of composition, which corresponds to about 0.8 to about 99 wt. % (as calculated by Examiner).  The weight percent of each of the components required by the claim language is not dependent on the volume of the composition.  The Examiner makes note that the crosslinking agent (e.g. hexanediol diacrylate) was not relied upon for calculations regarding 100% of the composition since employing the minimal amount (0.001 % by weight) would not sufficiently effect the amounts for each of the other required components.
Regarding claim 24; Berger teaches the carrier composition includes a crosslinker, such as 2,5-diemthyl-2,5-di(t-butylperoxy)hexane (photoinitiator) [0041] and is employed in an amount of from about 5% to about 45% by [0041].  The Examiner makes note that claims require a radio opaque agent comprising a liquid agent and dispersed particles.  Since Berger teaches employing radio opaque materials and a liquid carrier, it is the Examiner’s position that the liquid carrier reads on both the required liquid carrier and the required liquid agent, since there is nothing in the claims requiring the components to be distinct and/or different.
Punsalan et al. provides evidence that 2,5-diemthyl-2,5-di(t-butylperoxy)hexane is capable of functioning as a photoinitiator [0021].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 14, 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767